UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7770



DON JUAN TORRES,

                                              Plaintiff - Appellant,

          versus


R. O’QUINN; D. TATE; D. MUNCY,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-00576-GEC)


Submitted:   December 18, 2006            Decided:   January 22, 2007


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Don Juan Torres, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Don   Juan    Torres    appeals      the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A (2000).             We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court. Torres v. O’Quinn, No. 7:06-cv-00576-GEC (W.D.

Va. Sept. 29, 2006).             We dispense with oral argument because the

facts   and    legal   contentions        are     adequately   presented    in   the

materials     before       the    court   and     argument   would   not   aid   the

decisional process.

                                                                           AFFIRMED




                                          - 2 -